Scott, J.:
Defendant is sued as indorser for her husband on seven promissory notes. As to each note save one, defendant denied her indorsement, and as to the excepted one it is quite evident that her failure to deny the indorsement was due to a copyist’s error, but as to that one note she stood on the record as admitting the indorsement. Plaintiff’s prima facie proof was made by proving by an expert that the indorsement upon the six controverted notes was in the same handwriting as that upon the admitted one. Defendant was permitted to amend so as to deny the indorsement upon the excepted note, after having stipulated that plaintiff had made out a, prima facie casts. It appeared that defendant’s husband had attempted through a broker to negotiate these notes with plaintiff; that plaintiff had insisted that they should be indorsed by defendant; that the broker had brought the notes to the place of business of plaintiff’s husband, and that the daughter who worked in the shop had written her mother’s name on the back of the notes. However it may have been brought about, it is certain that defendant herself never indorsed the notei, but that her name was written there by her daughter. The verdict went to the plaintiff, however, apparently upon the theory that the mother had authorized her daughter to indorse the notes in her name Of this there is not the slighest evidence. Indeed, all the evidence is" directly to the contrary, and there is nothing to support the verdict except suspicion. The judgment should be reversed and a new trial granted, with costs *906to appellant to abide event. Patterson, P. J., Ingraham, McLaughlin and Clarke, JJ., concurred. Judgment and order reversed, new trial ordered, costs to appellant to abide event.